Citation Nr: 1222098	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from December 1956 to December 1974.  He died in September 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the RO in Portland, Oregon.

The Board notes that in September 2006, the appellant testified at a Board hearing before a Veterans Law Judge, seated at the RO in Portland, Oregon.  A transcript of this hearing is associated with the claims folder.  In March 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in September 2006, the appellant testified at a Board hearing.  Subsequently, the Veterans Law Judge who conducted the hearing was appointed Acting Chairman of the Board, which removed him from his duties as a Veterans Law Judge.  She was informed of this fact in May 2012 and was afforded the option of attending another hearing before the Veterans Law Judge who would ultimately decide the appeal.  In June 2012, she elected to attend another hearing before a Veterans Law Judge at the RO in Portland, Oregon.  Such hearings are scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in accordance with the docket number of this appeal.  The appellant should be notified of the time and place to report for the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


